Citation Nr: 0811331	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-06 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to May 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appeal was remanded by the Board for 
additional development in January 2007.  The veteran's motion 
to advance his case on the docket has been granted.

The appeal for service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

A back disorder was not shown in service or within a year 
after active service and is not shown to be related to 
service or an event of service origin.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he is entitled to service connection for 
a back disorder.



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in February 2007 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also told that it was his 
responsibility to submit records that would support his 
claim.  In essence, he was asked to submit evidence and/or 
information in her or his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
January 2008 supplemental statement of the case after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran received notice regarding disability 
evaluations and effective dates in February 2007, prior to 
final adjudication of the claim in January 2008.  If there 
was no defect in the timing of this notice, the veteran was 
not prejudiced thereby, as service connection is denied 
herein.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded a VA medical examination in October 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service and the 
veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The veteran was injured in service when he fell backwards 
onto a concrete floor.  Service medical records show that he 
was treated for a head injury as a result of this fall in 
January 1962.  In a November 2007 rating decision, he was 
granted service connection for residuals of the head injury.  
However, service medical records are silent for complaints of 
or treatment for any sort of back injury.  The veteran did 
seek treatment in service for a toe injury, a knee injury, 
eye problems, and asthma.  This absence of evidence of 
treatment for a back disorder constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disorder or 
persistent symptoms thereafter, particularly since the 
veteran had the opportunity to complain about any back pain 
during his other visits to sick call.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

At his October 2006 hearing, the veteran said that, following 
the fall, he had a bump or knot on his back.  He believes 
that this was the first indication of the back disorder from 
which he now currently suffers.  The veteran explained that 
he had the knot removed after service.  VA medical records 
from May 1966 show that the knot was actually a pilonidal 
cyst located below the tailbone, but not on the veteran's 
back.  The cyst was excised in May 1966.  While the veteran 
certainly believes the cyst he had in May 1966 is related to 
his current back disorder, without the support of a medical 
opinion as to diagnosis and causation, his testimony is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The first medical evidence of treatment for a back disorder 
is dated May 1983, when the veteran underwent surgery for a 
herniated disc.  The treating provider's notations state that 
the veteran first experienced the symptoms of a back problem 
in February 1983.  This is twenty years after service.  The 
lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the next complaints or symptoms of a back 
disorder is itself evidence which tends to show that a back 
disorder did not have its onset in service or for many years 
thereafter.  See Buchanon v. Nicholson, 451 F.3d 1331 (2006) 
(the Board may weigh the lack of contemporaneous medical 
records against a veteran's lay evidence, but that the lack 
of such records does not render lay evidence not credible).

The veteran was seen for a VA examination in October 2007.  
The veteran complained of lower back pain with intermittent 
flare-ups that could last a few seconds up to a few days, 
though the veteran denied experiencing any incapacitating 
episodes in the last twelve months.  He was diagnosed with 
lumbosacral disc disease, post-operative.  The examiner 
opined that it was less likely than not that the veteran's 
back disorder is related to service or to the cyst which he 
explained was due to infection and was not related to a back 
injury.  This opinion was based on the fact that service 
medical records were silent for symptoms of a back disorder, 
that there were no medical records prior to 1983 showing a 
back disorder, that the 1966 records of treatment for the 
cyst do not contain complaints of back pain, and that the 
1983 doctor noted that back pain began in February 1983.  
Based on the detailed review of the claims file and the 
carefully-reasoned analysis involved in reaching this 
opinion, the Board finds that it is credible and highly 
probative in this matter.  Private and VA medical records 
associated with the claims file only show treatment and the 
current level of disability, but do not link the veteran's 
back disorder to his neck disability.  The VA opinion and 
lack of any evidence of a medical nexus is entirely 
unfavorable to the veteran's claim that any back pain he 
experienced in service was chronic or continuous thereafter 
or is related to any current back disorder.

Based on the negative VA opinion, the lack of any favorable 
opinion, and the lack of back problems for many years after 
service, the Board finds that a back disorder is not related 
to the veteran's service.  The Board has considered the 
veteran's statements regarding his back disorder and the pain 
and difficulty it causes; however, the preponderance of the 
evidence is against the veteran's appeal for service 
connection.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the appeal cannot be granted.


ORDER

The appeal for service connection for a back disorder is 
denied.


REMAND

The veteran's service medical records show that he was 
treated for an injury to the left knee in March 1963.  The 
knee was popping and became stiff with exercise.  At his 
October 2006 hearing, the veteran explained that he injured 
the left knee during judo practice.  He said that the knee 
has always bothered him, but he did not seek medical 
treatment for it until recently.  An August 2006 magnetic 
resonance imaging examination of the knee showed 
osteoarthritic degenerative joint disease and an osseous 
fragment mostly likely secondary to an old trauma.  As there 
is evidence of an in-service incurrence and a current 
disability which is related to trauma, a VA examination is 
necessary to determine whether there is a medical nexus 
between the two.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including any evidence of a 
link between the in-service injury and 
his current left knee disorder.

2.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.  After all 
necessary diagnostic tests have been 
completed and reviewed, the examiner 
should state whether the current left 
knee disorder is at least as likely as 
not related to a left knee injury in 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


